In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. On October 23, 2009, the court referred this case to a master commissioner for the limited purpose of receiving evidence and making all necessary determinations and rulings in regard thereto.
Upon consideration of the motion to extend the presentation of evidence and briefing schedule,
It is ordered that the motion is granted. The parties shall file their evidence no later than June 1, 2010. This entry does not resolve or rule on the issues in the parties’ memoranda regarding discovery or the admissibility of evidence; such issues should be resolved by the parties or raised by an appropriate motion.
No further extensions of time will be granted except upon a showing of extraordinary circumstances.
Cdpp, J., not participating.